In an action to recover damages for malpractice, plaintiff appeals from an order of the Special Term, Supreme Court, Queens County, dated January 18, 1960, which denies her motion to vacate a settlement of the action and to restore the action to its regular place on the Trial Calendar; and which also directs her to submit a general release to the defendants. Order modified by striking *528out the provision directing plaintiff to submit a general release. As so modified, order affirmed, without costs. The sole contention advanced by plaintiff in support of her motion was set forth in an affidavit by her attorney, such contention being that the plaintiff did not acquiesce in the settlement. In our opinion, on the record before us, the plaintiff failed to submit sufficient evidence to sustain her contention. In denying plaintiff’s motion, however, the learned Special Term was not authorized to direct the plaintiff to execute and deliver a general release. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.